Stephen, J.
delivered the opinion of the court. In '.November 1817, William Godfroid made his last will and testament in writing, which contains the following clauses ‘‘1 order my executor hereafter named, to reserve from *474my estate thé sum óf six thousand dollars, as a legacy tc be paid to 'William Godfroid, aged about fourteen year!', and christened under that name at Savanna, in the month of May or June 1804, which youth I acknowledge to be my natural son. I order my executor to invest thé said sum of six thousand dollars, in siich way as to produce ah interest for the support and maintenance of the said William Godfroid, until he is of age, and then to pay him the' capital or part remaining, in case the interest would not be sufficient for his maintenance during his youth-.”' He then gives the residue of his estate to his wife, after deducting from the same the above mentioned six thousand dollars.
The question to be decided by'this court is, whether or not 'the Legacy to William Godfroid was Vested 'or 'Contingent? The intention of the testator .is the polar star by which courts of justice are always-guided in the construction of last wills and testaments; and that intention; to be collected from the whole will, shall prevail, -provided it does not 'conflict with the settled and established principles of law. It is laid down to be law, in thé case of Fonnereau vs. Fonnereau, that where a legacy is given to' a legatee whén he shall have attained the. age of twenty-five years, and the income or interest is directed to be applied -toward his education, and a part of the principal to learn him a trade-, that in such case the-legacy shall he deemed-a vested legacy. Lord Hardwicke held, that the time limited in the will was not intended tó postpone the vesting of the legacy, but only the payment of it. Where the testator gives interest in the mean timé, he gives a property in the principal, Unless there be ‘something on the face of the will to prevent its haying such an operation, and the causé is, that' the interest arises from the principal, and accrues by reason of it. But where maintenance is directed in- the intérim, it does not produce the effect of vesting the legacy, becaúse it does not arise- out of the principal, and has no necessary connexion therewith. It has been contended, that where the time of payment is limited in futuro, there must be words of present gift to make the legacy vest. As has been already observed, the intention of the testator is always to prevail, where the reason and policy of the law do not forbid it; and wills in favour of such intention, are always to be benignly construed. Wherever, therefore, there are strong circum*475stances to be collected from ibe will, indicating the inter! ,, tion of the testator to be, that the interest in the bequest shall immediately vest, although there be a future time fixed for payment, such intention shall prevail, iilthoxigh words of immediate gift ar.e wanting. In this case the testator directs that the sum of six thousand dollars should be reserved or set apart from his estate as a legacy to his sod, to be invested iu such manner as to produce an interest for his support and maintenance until he arrived at age, and that then the principal, or so much as remained of it, should be paid to the legatee. The. testator here has given no direction as to the amount of Litcrest so to be appropriated, but directs generally the interest, to be applied to the support and maintenance of the legatee, and to those objects only, and it seems to be clear beyond controversy, that where the whole interest is so directed to be applied, the effect in legal operation is the same, as, if the interest itself were givenj in which, case it seems to be conceded, that, the. legacy would undoubtedly vest. And mat only has the.testator contemplated, the application of the entire interest to the purposes designated in his will, but he further contemplated, that those objects could not be attained without a partial appropriation of tire principa!, which alone, without mentioning any part of the interest, he directs to be paid to tha.legatee on his arrival at the age of twenty-one. It is then the opinion of this court, that the legacy of six thousand dollars vested iu William Godfroid on the death of his father, and that the decree of the orphans court q£ B.ult'Bfiore comity be affirm. eds with costs to the appellees. becrer. apeirmed.